Title: To Thomas Jefferson from John Trumbull, 18 September 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London 18th. Septr. 1789.

Your Box of Books from Lackington went in yesterday’s Diligence:—cost £2.9.0. Your Letter of the 14th. with the Bill for ten pounds Enclos’d arrivd today:—This remittance was by no means necessary: the articles I shall buy for you will exceed what you had given me by a mere trifle, and there will now be a ballance in my hands for you to command. I have bought One pr. Candlesticks.


The C. Column and Pedestal
 15 Inches high
£ 2. 2. 0.


2 pr. do. @ 35/
 12 Inches
  3.10. 0


1 pr. if I can find what I wish before Monday say
  2. 2. 0.


2 Branches for 3 lights new @ 54/
  5. 8. 0



£13. 2. 0


To have had them all of one pattern and new, I must have waited to have them done at Sheffield, which is an uncertain time and they would have cost—4 pr. @ 50/
£10. 0. 0.


2 pr. Branches for 2 lights @ 42/
  8. 8. 0.



£18. 8. 0.



 13. 2. 0.



£ 5. 6.   



I hope you will think I have done rightly to sacrifice something to this difference of price, if the want of entire uniformity be any sacrifice. These will be sent early next week.
I wrote the 10th. to say that the Clermont Capt. Collet would gladly take you on board at Cowes for 100 Guineas if you could not provide yourself in France. She certainly sails the first of the Month.—I have delivered all your Letters & am most thankfully yours,

Jno. Trumbull

